DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 8-11, 15 & 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 9, 7, 5, 1, 12, 10 and 17 respectively of U.S. Patent No. 10,953,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of  ‘332 patent anticipate the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davey (pub. no. 20140358520).
Regarding claim 1, Davey discloses a computer-implemented method comprising:  receiving a first voice message associated with a sender user account in an online gaming platform and a recipient user account in the online gaming platform (“As online games become more common, the interaction between players is just not seen on a screen. Users often use headsets to talk and listen and interact with other players. The game providers rate their games based on the content of the game material, but cannot control player's reactions to the content. Thus, there is no way to rate the language of the other players as the game is being played. So, a player can use inappropriate language while playing games, subjecting all of the other players to language that can be well beyond the rating of the game material. This is a particular problem to parents who do not want their young children exposed to inappropriate language. Banning them from playing the game altogether is often not a viable solution”, [0010]);  

programmatically transcribing the first voice message into text;  identifying one or more restricted portions of the text based on game context in which the first voice message is received;  filtering portions of the first voice message that correspond to the one or more restricted portions of the text to obtain a filtered voice message;  selectively modifying the filtered voice message to obtain a modified voice message; and  providing the modified voice message to a device associated with the recipient user account (“However, techniques disclosed herein utilize real-time monitoring systems for communications links, filtering inappropriate language. The amount and/or level of the filtering can be determined by parental controls, user controls and/or automated controls and the like through the setting of parameters for the filter. For example, a parent can use a standardized set of words from a filtered word list and/or the parent can customize a given word list”, [0011]; “The filter 302 receives audio and filters the audio based on parameters that can be provided by the user interface 304 to yield filtered audio for real-time online activities (e.g., video chatting, gaming, etc.). The filter 302 includes a speech recognizer 310, a comparator 312 and a filtering device 316. The comparator 312 interacts with parameters 314 that can be stored in a database and/or relayed in real-time to the comparator 312”, [0016]; “The speech recognizer 310 can utilize, for example, speech-to-text technologies and/or audio envelope recognition technologies and the like. In one scenario, the parameters 314 include words that the user 308 desires to have filtered. The speech recognizer 310 converts the audio to text and the comparator 312 compares the converted speech to prohibited words from the parameters 314. Matches/near matches in the comparator 314 are passed to the filtering device 316 and are muted/removed from the outgoing filtered audio”, [0017]).
Claim 11 is directed to a system that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim 17 is directed to an article of manufacture that contains code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 12, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (pub. no. 20140358520) in view of Mohideen (pub. no. 20160155435).
Regarding claims 2, 3, 12, 13 and 18 it is noted that Davey does not explicitly disclose a specifically trained speech to text engine or biasing toward context specific words. Mohideen however, teaches a specifically trained speech to text engine or biasing toward context specific words (“The speech transcription module may be “trained” with standard words and phrases that are supplied by the supplier of the speech transcription module as well as the words and phrases particular to an aviation context. As hereinafter described, according to exemplary embodiments, the speech transcription module is also “trained” with words or phrases obtained from the flight management system and/or database(s) of the data storage device. The words or phrases obtained from the flight management system and/or database(s) of the data storage device are referred to herein as “contextual data”. The speech transcription module may be “trained” to recognize the material words and phrases and to remove the idiosyncratic elements of speech (e.g., stutters, pauses, filler words, etc.) from the transcriptions, i.e., the speech transcription system 14 of system 10 may be configured to filter out the idiosyncratic speech elements or otherwise parse the voice communications to identify the material information or material words and phrases in the request for pilot action, the read-back, and the reply. The speech transcription module continuously “learns” the spoken words and phrases”, [0025]).
 Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Davey and Mohideen are directed to systems that use speech to text transcription.  To include the speech-to-text engine trained specific to the speech context as taught by Mohideen in the Davey invention would be to use a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include the speech-to-text engine trained specific to the speech context in the Davey invention as taught by Mohideen.  To do so would increase the accuracy of the speech to text engine thereby increasing the perceived quality of the system.
Claim(s) 4, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (pub. no. 20140358520) in view of Todd (pub. no. 20190364126).
Regarding claims 4, 14 and 19, it is noted that Davey does not disclose replacing at least one portion with a replacement portion that is similar. Todd however, teaches replacing at least one portion with a replacement portion that is similar (“A Step 124 comprises altering the objectionable portion of audio data by deleting or replacing the audio data. This function is useful for replacing or simply deleting profane words or phrases from an audio message or recording. The voice or audio recognition software recognizes a profane word, such as “ass”, and replaces with a synonym 212, such as “buttocks. Or the voice or audio recognition software may simply delete the word “ass”, which also serves to alter the audio data”, [0079]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Davey and Todd are directed to systems that provide content moderation of audio.  To include the replacement of objectional words with unoffensive substitutes as taught by Todd in the Davey invention would be to use a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Davey invention to include the replacement of objectional words with unoffensive substitutes as taught by Todd.  To do so would make the audio seem more natural thereby increasing the perceived entertainment value of the system.
Claim(s) 5, 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (pub. no. 20140358520) in view of Sullivan et al. (pub. no. 20130123019).
Regarding claims 5, 7 & 15, it is noted that Davey does not disclose selectively modifying the voice message by changing tone, pitch or tempo.  Sullivan however, teaches selectively modifying the voice message by changing tone, pitch or tempo (“In one embodiment, the processing operations include filters to disguise the voice of the user. For example, the user may wish to change their voice to seem like that of a video game character (e.g., an alien), to change gender, to hide the user's identity, etc. In one embodiment, some users hear the user's actual voice, whereas other users hear the user's modified voice. For example, teammates may hear the user's actual voice while opponents or spectators may hear the user's modified voice”, [0078]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Davey and Sullivan are directed to systems providing voice chat between players in a multiplayer video game.  To selectively modifying the voice message by changing tone, pitch or tempo voice chat would be to use a known technique to improve a similar device in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Davey invention to include the voice modification as taught by Sullivan.  To do so would be to cater to user preference thereby increasing the perceived value of the system.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (pub. no. 20140358520) in view of Aronzon (pub. no. 20170319958).
Regarding claim 6, it is noted that Davey does not disclose replacing an original message using a computer generated voice.  Aronzon however, teaches replacing an original message using a computer generated voice (“If in step 210 the translator 190 identifies a match for the message in the multi-lingual library then method 200 proceeds to step 212 where the translation of the message is presented to the intended recipient. The presentation of the translated message can be performed in a number of different ways. For example, the translated message can be a human voice, synthesized speech and/or text (e.g., presented on the display device with the video game)”, [0032]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.  Here both Davey and Aronzon are directed to systems providing voice chat between players of a multiplayer video game.  To include the translated audio of Aronzon in the Davey invention would be to use a known technique to improve similar devices in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Davey invention to use the machine generated translated audio of Davey.  To do so would allow communication between players speaking different language thereby increasing the number of potential players to compete against.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davey (pub. no. 20140358520) in view of Tayloe (pub. no. 20110072039).
Regarding claim 8, it is noted that Davey does not disclose conditional parental controls based on age.  Tayloe however, teaches parental controls based on age (“A requestor may query the registry database 125 to find out whether an individual has been given permission by a parent to view the content, share information, or participate in a service of their website. If so, the identity request and age-verification processing module 160 may also provide "verifiable parental consent." Website then can reasonably rely on the consent of parent to provide the individual access to its content or service or ability of the child to deliver personal information. Of course, if the individual is in the registry database, and no consent has been given (or consent has been deny), the website might choose to deny access to the individual of its content”, [0118]; “As users, and as especially children age, they may grow out of the custodial relationship. In one implementation, the system may recognize when a child becomes an adult, and provide notification to the child with an offer to prove adult status by submitting a credential. Once the child does, the child's account may be transferred to an adult status, removing age-restrictions and/or parental controls. Parental controls could be removed after 13 and at different ages along the growth path. Meaning they would not necessarily have to be an adult to remain in the registry without parental control”, [0123]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.   Here both Davey and Tayloe are directed to systems where parents can configure communications between players of a game.  To condition parental controls for a child based on their age as taught by Tayloe would be to combine a prior art element according to a known method to yield a predictable result.   Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Davey invention to include conditioning parental controls based upon the age of communicating accounts as taught by Tayloe. To do so would limit parental to appropriate ages thereby increasing the popularity of the system among older children.
Allowable Subject Matter
Claims 9, 10, 16 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached “Notice of References Cited” for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715